Case 16-11318-elf   Doc 66   Filed 08/22/19 Entered 08/22/19 14:25:33   Desc Main
                             Document      Page 1 of 5
Case 16-11318-elf   Doc 66   Filed 08/22/19 Entered 08/22/19 14:25:33   Desc Main
                             Document      Page 2 of 5
Case 16-11318-elf   Doc 66   Filed 08/22/19 Entered 08/22/19 14:25:33   Desc Main
                             Document      Page 3 of 5
Case 16-11318-elf   Doc 66   Filed 08/22/19 Entered 08/22/19 14:25:33   Desc Main
                             Document      Page 4 of 5
Case 16-11318-elf   Doc 66   Filed 08/22/19 Entered 08/22/19 14:25:33   Desc Main
                             Document      Page 5 of 5
